12‐156‐cv
Trezziova v. Kohn


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. 
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007,
IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A
PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).  A  PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
Square, in the City of New York, on the 16th day of September, two thousand
thirteen.

Present:
        BARRINGTON D. PARKER, JR.
        SUSAN L. CARNEY,
                   Circuit Judges,
        JED S. RAKOFF,
                   District Judge.*
________________________________________________

In re: HERALD, PRIMEO, AND THEMA
________________________________________________


        *
               The Honorable Jed S. Rakoff, United States District Judge for the Southern
District of New York, sitting by designation.
DANA TREZZIOVA, NEVILLE SEYMOUR DAVIS, 

               Plaintiffs‐Appellants,      

REPEX VENTURES S.A., on behalf of itself and all others similarly situated,
SCHMUEL CABILLY, KOREA EXCHANGE BANK,

               Plaintiffs,        

               v.                                          No. 12‐156‐cv,
                                                                   12‐162‐cv

     SONJA KOHN, PRIMEO SELECT FUND, PRIMEO EXECUTIVE FUND,
HANNES SALETA, ERNST & YOUNG GLOBAL LIMITED, HSBC SECURITIES
   SERVICES (LUXEMBOURG) S.A., HSBC HOLDINGS PLC, BANK MEDICI,
  UNICREDIT, BANK AUSTRIA, PIONEER GLOBAL ASSET MANAGEMENT
 S.P.A., ALFRED SIMON, KARL E. KANIAK, HANS‐PETER TIEFENBACHER,
 JOHANNES P. SPALEK, NIGEL H. FIELDING, JAMES E. O’NEILL, ALBERTO
 LAROCCA, DECLAN MURRAY, URSULA RADEL‐LESZCYNSKI, MICHAEL
    WHEATON, BA WORLDWIDE FUND MANAGEMENT, LTD., PIONEER
 ALTERNATIVE INVESTMENT MANAGEMENT LTD., BANK OF BERMUDA
(CAYMAN) LIMITED, BANK OF BERMUDA (LUXEMBOURG) S.A., BANK OF
BERMUDA LIMITED, ERNST & YOUNG (CAYMAN), ALBERTO BENBASSAT,
  STEPHANE BENBASSAT, GENEVALOR, BENBASSAT & CIE, GERALD J.P.
BRADY, JOHN HOLLIWELL, SONJA KOHN, DANIEL MORRISSEY, DAVID T.
   SMITH, WERNER TRIPOLT, BANK MEDICI AG, UNICREDIT SPA, HSBC
   INSTITUTIONAL TRUST SERVICES (IRELAND) LTD., HSBC SECURITIES
            SERVICES (IRELAND) LTD., HSBC HOLDINGS PLC,
          PRICEWATERHOUSECOOPERS INTERNATIONAL LTD.,
PRICEWATERHOUSECOOPERS (DUBLIN), PRICEWATERHOUSECOOPERS
      LLP, PRICEWATERHOUSECOOPERS BERMUDA, THEMA ASSET
    MANAGEMENT LIMITED, BA WORLDWIDE FUND MANAGEMENT
LIMITED, PETER MADOFF, ANDREW MADOFF, MARK MADOFF, WILLIAM

                                              2
 FRY, JP MORGAN CHASE & CO., BANK OF NEW YORK MELLON, HERALD
  (LUX), MESSRS. FERDINAND BURG AND CARLO REDING, THE COURT
     APPOINTED LIQUIDATORS FOR HERALD (LUX), HERALD ASSET
 MANAGEMENT LIMITED, UNICREDIT BANK AUSTRIA AG, HERALD USA
   FUND, THEMA INTERNATIONAL FUND PLC, ERNST & YOUNG S.A.,
FRIEDRICH PFEFFER, FRANCO MUGNAI, THEMA INTERNATIONAL FUND
                               PLC,

                Defendants‐Appellees,

 BERNARD L. MADOFF, BERNARD L. MADOFF INVESTMENT SECURITIES,
 BANK MEDICI S.A., PETER SCHEITHAUER, HERALD USA FUND, HERALD
 LUXEMBURG FUND, BANK AUSTRIA CREDITANSTALT, UNICREDIT S.A.,
PIONEER ALTERNATIVE INVESTMENTS, HSBC SECURITIES SERVICES, S.A.,
 HAML, PAUL DE SURY, GABRIEL SAFDIE, WILLIAM A. JONES, HELMUTH
  E. FREY, ANDREAS PIRKNER, RICHARD GODDARD, ERNST & YOUNG,
                      FRIEHLING & HOROWITZ,

              Defendants.**
_______________________________________________

For Plaintiffs‐Appellants:    FRANCIS A. BOTTINI, JR. (Albert Y. Chang, Chapin
                              Fitzgerald Sullivan & Bottini LLP, San Diego, CA;
                              Eric Alan Isaacson, Joseph D. Daley, Jessica T.
                              Shinnefield, Robbins Geller Rudman & Dowd LLP,
                              San Diego, CA, on the brief), Chapin Fitzgerald
                              Sullivan & Bottini LLP, San Diego, CA, for Plaintiff‐
                              Appellant Neville Seymour Davis.

                              TIMOTHY JOSEPH BURKE, Stull, Stull & Brody, Beverly
                              Hills, CA, for Plaintiff‐Appellant Dana Trezziova.



      **
            The Clerk of Court is directed to amend the caption.

                                            3
For Defendants‐Appellees: SUSAN L. SALTZSTEIN (Marco E. Schnabl, on the brief),
                          Skadden, Arps, Slate, Meagher & Flom LLP, New
                          York, NY, for Defendant‐Appellee UniCredit S.p.A.

                           MICHAEL E. WILES, Debevoise & Plimpton LLP, New
                           York, NY, for Defendants‐Appellees Alberto Benbassat,
                           Stephane Benbassat, Genevalor, Benbassat & Cie, Gerald
                           J.P. Brady, Daniel Morrissey, David T. Smith, Thema
                           Asset Management Limited, and Thema International
                           Fund plc.

                           THOMAS J. MOLONEY (David E. Brodsky, Evan A.
                           Davis, Charles J. Keeley, Daniel D. Queen, on the
                           brief), Cleary Gottlieb Steen & Hamilton LLP, New
                           York, NY, for Defendants‐Appellees HSBC Holdings plc,
                           HSBC Securities Services (Ireland) Limited, HSBC
                           Institutional Trust Services (Ireland) Limited, and HSBC
                           Securities Services (Luxembourg) S.A.

                           PATRICIA M. HYNES (Andrew Rhys Davies, Laura R.
                           Hall, on the brief), Allen & Overy LLP, New York, NY,
                           for Defendant‐Appellee JP Morgan Chase & Co. 

                           THOMAS G. RAFFERTY (Antony L. Ryan, on the brief),
                           Cravath, Swaine & Moore LLP, New York, NY, for
                           Defendant‐Appellee PriceWaterhouseCoopers Ireland.

                           James C. Dugan, Mitchell J. Auslander, Wilkie Farr &
                           Gallagher LLP, New York, NY, for Defendant‐Appellee
                           William Fry.

                           Price O. Gielen, Neuberger, Quinn, Gielen, Rubin &
                           Gibber, P.A., Baltimore, MD, for Defendant‐Appellee
                           Sonja Kohn.

                                       4
Franklin B. Velie, Jonathan G. Kortmansky, Mitchell
C. Stein, Sullivan & Worcester LLP, New York, NY,
for Defendant‐Appellee UniCredit Bank Austria AG.

Brett S. Moore, Porzio, Bromberg & Newman P.C.,
New York, NY, for Defendant‐Appellee Herald (LUX) by
and through Messrs. Ferdinand Burg and Carlo Reding,
the Court‐Appointed Liquidators for Herald (LUX).

Joseph Serino, Jr., Jay P. Lefkowitz, David S.
Flugman, Kirkland & Ellis LLP, New York, NY, for
Defendants‐Appellees Herald USA Fund, Franco Mugnai,
and Friedrich Pfeffer.

Jeff G. Hammel, Maria A. Barton, Latham & Watkins
LLP, New York, NY, for Defendant‐Appellee Hannes
Saleta.

Lewis J. Liman, Jeffrey A. Rosenthal, Cleary Gottlieb
Steen & Hamilton LLP, New York, NY, for Defendant‐
Appellee The Bank of New York Mellon Corporation.

Sanford M. Litvack, Dennis H. Tracey, III, Lisa J.
Fried, Hogan Lovells US LLP, New York, NY, for
Defendant‐Appellee PriceWaterhouseCoopers Bermuda.

Michael P. Carroll, James H.R. Windels, Michael S.
Flynn, Davis Polk & Wardwell LLP, New York, NY,
for Defendant‐Appellee PriceWaterhouseCoopers LLP.

Fraser L. Hunter, Jr., Brad E. Konstandt, WilmerHale
LLP, New York, NY, for Defendant‐Appellee
PriceWaterhouseCoopers International Ltd.



            5
                            William R. Maguire, Marc A. Weinstein, Gabrielle S.
                            Marshall, Hughes Hubbard & Reed LLP, New York,
                            NY, for Defendant‐Appellee Ernst & Young (Cayman).

                            Richard A. Martin, Katherine L. Maco, Alison K.
                            Roffi, Orrick Herrington & Sutcliffe LLP, New York,
                            NY, for Defendant‐Appellee Ernst & Young S.A.

                         Claudius O. Sokenu, John M. Massaro, Arthur Luk,
                         Arnold & Porter LLP, Washington, DC, for Defendant‐
                         Appellee Ernst & Young Global Limited.
________________________________________________

     Appeal from the United States District Court for the Southern District of
New York (Berman, J.). 

      ON CONSIDERATION WHEREOF, it is hereby ORDERED,

ADJUDGED, and DECREED that the judgment of the district court be and

hereby is AFFIRMED.

      Plaintiffs‐Appellants Dana Trezziova and Seymour Neville Davis appeal

from a judgment entered on December 12, 2011, by the United States District

Court for the Southern District of New York (Berman, J.). That judgment granted

the defendants’ motions to dismiss Trezziova’s and Davis’s proposed class action

complaints on behalf of investors in certain foreign investment funds that placed

their investors’ money with Bernard L. Madoff Investment Securities (“Madoff



                                        6
Securities”). The district court dismissed the plaintiffs‐appellants’ claims against

(1) defendants‐appellees JPMorgan Chase & Co. and the Bank of New York

Mellon Corporation as precluded by the Securities Litigation Uniform Standards

Act of 1998 (“SLUSA”), 15 U.S.C. § 78bb(f), and, alternatively, by New York’s

Martin Act, N.Y. Gen. Bus. Law §§ 352 et seq.; (2) defendants‐appellees Friehling

& Horowitz, Erko, Inc., Windsor IBC, Inc., Infovaleur, Inc., and Eurovaleur, Inc.,

for failure to serve process under Rule 12(b)(5) of the Federal Rules of Civil

Procedure and for failure to prosecute under Rule 41(b); and (3) the remaining

defendants on the ground of forum non conveniens. On appeal, appellants contend

that the district court’s dismissal of the first two categories of defendants was

based on erroneous interpretations of the applicable laws; as to the third, the

appellants argue that the district court abused its discretion in granting dismissal

for forum non conveniens because the district court made clearly erroneous

findings of fact, failed to give appropriate deference to the plaintiffs’ choice of

forum, and improperly dismissed the consolidated cases in favor of two separate

fora. Davis also appeals the district court’s refusal to approve the settlement

agreement he reached with defendants‐appellees HSBC Institutional Trust



                                           7
Services (Ireland) Ltd., HSBC Securities Services (Ireland) Ltd., and HSBC

Holdings PLC, and proposed defendant HSBC Bank USA, N.A. We address

appellants’ contention with respect to the dismissal of their claims against JP

Morgan Chase and the Bank of New York Mellon in an opinion filed

simultaneously with this summary order, and we address all other issues raised

by this appeal in this summary order. We assume the parties’ familiarity with the

relevant facts, the procedural history, and the issues presented for review.

      According to the operative complaints in this case, in the mid‐1990s

defendant‐appellee Sonja Kohn founded defendant‐appellee Bank Medici AG,

which, with others, created various foreign investment vehicles, namely, Thema

International Fund plc (“Thema”), an Irish investment fund; Herald Fund SPC‐

Herald USA Segregated Portfolio One (“Herald SPC”) and Herald (LUX) U.S.

Absolute Return Fund (“Herald Lux”), Cayman Islands and Luxembourg funds,

respectively; and Primeo Select Fund and Primeo Executive Fund (together,

“Primeo”). These funds, which were closed to U.S. investors, invested their

assets, unbeknownst to their investors, with Madoff Securities. Although Madoff

Securities held itself out as investing in U.S. securities, in December 2008 Madoff



                                         8
Securities was discovered to be a Ponzi scheme. As a result of Madoff Securities’

collapse and its impact on the aforesaid funds, Thema investors and the Herald

funds’ investors collectively lost about $3 billion.

      In early 2009, Repex Ventures S.A., an investor in Herald Lux, filed a class

action in the Southern District of New York on behalf of investors in the various

funds created by Sonja Kohn. Other similar suits by other feeder fund investors

were later filed, and in October 2009, the district court consolidated the related

actions for pre‐trial purposes and appointed lead plaintiffs for each family of

funds. The district court appointed as lead plaintiffs appellant Neville Seymour

Davis, a citizen of the United Kingdom and a French resident, for the proposed

class of Thema investors; Repex Ventures for the proposed class of investors in

the Herald funds; and Schmuel Cabilly for the proposed class of investors in the

Primeo funds.1 On February 11, 2010, Davis and Repex filed amended class action

complaints, at which point Repex added appellant Dana Trezziova, a resident of

the Czech Republic and an investor in Herald (USA), as co‐plaintiff.

      The Thema and Herald amended complaints raise similar, although not



      1
          Repex Ventures and Cabilly did not appeal the district court’s dismissal of their claims.

                                                 9
entirely overlapping, claims under federal and state law against the owners of the

funds, including Kohn; the funds themselves; the funds’ directors,

administrators, custodians, auditors, advisors, and counsel; members of the

Madoff family; and the New York‐based banks that held Madoff’s business

accounts. The complaints allege in essence that the various defendants ignored or

failed to detect the numerous “red flags” suggesting that Madoff Securities was a

fraud.

         Around the same time as the instant class actions were filed in the

Southern District of New York, Thema, after having entered into liquidation,

filed suit through its receiver, along with 61 Thema shareholders, in the Irish

High Court against many of the same defendants. Thema sued defendant‐

appellee HSBC Institutional Trust Services (Ireland) Ltd., Thema’s custodian, for

the full value of the assets reportedly bought and sold for Thema. The High

Court has since consolidated these actions for pretrial proceedings and trial in

Ireland. In April 2009, Herald Lux’s liquidator commenced a similar suit in

Luxembourg on behalf of the fund and its investors. More than 800 Herald Lux

investors, Herald SPC, and Herald SPC investors also filed similar suits in



                                           10
Luxembourg against many of the same defendants under statutory, tort, and

other theories. 

       In April 2011, plaintiffs sought leave to file amended class action

complaints to add new allegations and defendants and to modify their claims,

and in June 2011 defendants jointly moved to dismiss the complaints. On

November 29, 2011, the district court issued an opinion that, for the most part,

dismissed the plaintiffs’ claims against all defendants and denied plaintiffs’

motion to amend their complaints.2 In that opinion, the district court dismissed

plaintiffs’ claims as follows: (1) the claims against defendants‐appellees

JPMorgan Chase & Co. and the Bank of New York Mellon were dismissed as

precluded by the Securities Litigation Uniform Standards Act of 1998 (“SLUSA”),

15 U.S.C. § 78bb(f), and, alternatively, by New York’s Martin Act, N.Y. Gen. Bus.

Law §§ 352 et seq.; (2) the claims against defendants‐appellees Friehling &



       2
         The district court severed and stayed on consent Davis’s claims against Peter and
Andrew Madoff, Bernard Madoff’s brother and son, respectively, and against the estate of Mark
Madoff, Bernard Madoff’s deceased son, pursuant to the bankruptcy court’s automatic stay of
actions against the Madoff estate. See 11 U.S.C. § 362(a). As a consequence, final judgment has
not been entered as to the entirety of the case in the district court. However, it is uncontested that
this appeal is proper, as “appeal from a judgment on a validly severed single claim may be
timely taken as of right notwithstanding the pendency of the remaining claims or counterclaims.”
Spencer, White & Prentis Inc. of Conn. v. Pfizer Inc., 498 F.2d 358, 361 (2d Cir. 1974).

                                                 11
Horowitz, Erko, Inc., Windsor IBC, Inc., Infovaleur, Inc., and Eurovaleur, Inc.,

were dismissed for failure to serve and for failure to prosecute; and (3) the claims

against the remaining defendants were dismissed on the ground of forum non

conveniens in favor of Ireland, with respect to the Thema action, and Luxembourg,

with respect to the Herald and Primeo actions. In light of these dismissals, the

district court also found plaintiffs’ motion to amend their respective complaints

to be futile and therefore denied the motion.

       In October 2010, Davis and the HSBC defendants3 began negotiating a

partial settlement of the Thema class’s claims against HSBC as custodian and

administrator of the Fund. In April 2011, the parties agreed to a $62.5 million

cash settlement, constituting approximately twenty percent of Thema’s net loss,

the terms of which were revised somewhat in August 2011 in response to issues

raised by the district court. The district court denied preliminary approval of the

settlement in September 2011. On November 27, 2011, immediately before the

district court issued its decision on the defendants’ motion to dismiss, Davis and



       3
          As mentioned above, the “HSBC defendants” include defendants-appellees HSBC
Institutional Trust Services (Ireland) Ltd., HSBC Securities Services (Ireland) Ltd., HSBC
Holdings PLC, and proposed defendant HSBC Bank USA, N.A.

                                              12
the HSBC defendants sought a pre‐motion conference for an anticipated motion

for preliminary approval of an amended settlement and asked the district court

to forebear ruling on the HSBC defendants’ motions to dismiss until after

completion of approval proceedings. In its opinion of November 29, 2011,

granting defendants’ motion to dismiss, the district court stayed its ruling

temporarily as it related to Davis’s claims against the HSBC defendants in order

to allow Davis, HSBC, and the other defendants to comment on whether

forbearing to rule on HSBC’s motion to dismiss would be appropriate. On

December 8, 2011, the district court lifted the stay, refused to consider the new

settlement, and dismissed Davis’s claims against the HSBC defendants based on

forum non conveniens. This appeal followed. 

      We turn first to plaintiff‐appellant Trezziova’s contention that the district

court improperly dismissed her claims against defendant‐appellee Friehling &

Horowitz, Madoff Securities’ auditor, as well as four other defendants that

Trezziova sought to add as part of the proposed amendment to the Herald

investor class complaint: Erko, Inc., Windsor IBC, Inc., Eurovaleur, Inc., and

Infovaleur, Inc., all New York–based corporations created by defendant Sonja



                                         13
Kohn. In its November 29, 2011 order, the district court dismissed Trezziova’s

claims against Friehling & Horowitz pursuant to Rule 12(b)(5) and (2) for

insufficient service of process and for lack of personal jurisdiction, respectively,

because “[t]he record in these consolidated proceedings does not reflect that

[Friehling & Horowitz] have ever been served or that they have ever entered an

appearance.” Alternatively, the district court dismissed Trezziova’s claims

against Friehling & Horowitz under Rule 41(b) for “failure to prosecute such

claims as, for example, by filing a motion for default judgment against [Friehling

& Horowitz].” In a footnote, the district court stated, “For the same reasons,

Plaintiffs’ claims against Erko, Inc., Windsor IBC, Inc., Infovaleur, Inc., and

Eurovaleur, Inc., among other parties, are dismissed for insufficient service of

process and for lack of personal jurisdiction, and alternatively for failure to

prosecute, under Fed. R. Civ. P. 12(b)(5), (2), and 41(b).” We review for abuse of

discretion both a district court’s dismissal of a claim for failure to serve process

and a dismissal for failure to prosecute. Thompson v. Maldonado, 309 F.3d 107, 110

(2d Cir. 2002) (per curiam) (failure to serve); Lewis v. Rawson, 564 F.3d 569, 575 (2d

Cir. 2009) (failure to prosecute). “We review a district court’s denial of leave to



                                          14
amend for abuse of discretion, unless the denial was based on an interpretation

of law, such as futility, in which case we review the legal conclusion de novo.”

Panther Partners Inc. v. Ikanos Comm’ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012).

      In the period prior to the filing of the defendants’ motion to dismiss, the

district court gave plaintiffs a year to complete service on all defendants named

in their amended complaints, but Trezziova failed to file a certificate of service on

Friehling & Horowitz at any time during that period. During that prolonged

period, moreover, the district court repeatedly sought to ascertain that all

defendants were being served. In response, at a status conference on November

16, 2010, counsel for plaintiffs informed the district court that another defendant,

Kohn, was the “last straggler,” and that they were trying to serve her in Europe,

but made no mention of Friehling & Horowitz. Tr. of Conf. at 4, In re Herald,

Primeo & Thema Sec. Litig., No. 09 Civ. 289, ECF No. 107 (S.D.N.Y. Nov. 16, 2010).

Similarly, toward the end of the one‐year period, Trezziova failed to contradict

the district court when the court sought confirmation that service had been

accomplished on all defendants. Tr. of Conf. at 29, In re Herald, Primeo & Thema

Sec. Litig., No. 09 Civ. 289, ECF No. 169 (S.D.N.Y. Jan. 10, 2011). Given the district



                                          15
court’s deadline and its repeated attempts to clarify whether service had been

accomplished on all defendants, Trezziova cannot claim that she lacked notice

that her claims could be dismissed if she failed to complete service upon any

named defendant, and the district court therefore did not abuse its discretion in

dismissing her claims against Friehling & Horowitz. See Thompson, 309 F.3d at

110 (requiring notice to plaintiff before dismissing a claim for failure to serve).

      As to the remaining four defendants, the district court, in response to the

plaintiffs’ request to file a third amended complaint to include, inter alia, the new

defendants, informed them that they could file an application for leave to amend,

but warned them that “because you’ve had . . . so many opportunities to amend

and to seek further to amend, if [defendants are] successful in their [anticipated]

motion [to dismiss], the case w[ill] be dismissed with prejudice.” Tr. of Jan. 10,

2011, Conf. at 42. Although leave to amend generally should “‘be freely given

when justice so requires,’ it is within the sound discretion of the district court to

grant or deny leave to amend.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184,

200 (2d Cir. 2007) (quoting Fed. R. Civ. P. 15(a)). Specifically, “[a] district court

has discretion to deny leave for good reason, including futility, bad faith, undue



                                           16
delay, or undue prejudice to the opposing party.” Id. Given that the district court

correctly otherwise found dismissal appropriate under SLUSA and on the

grounds of forum non conveniens, the district court appropriately refused leave to

amend to add these four defendants (whose very addition to the complaint was

seemingly an attempt to avoid dismissal for forum non conveniens) after the

deadline for amending the complaint and years after the case was filed, as such

amendment would have unduly delayed the progress of this already long‐

running case and would have proved futile in any event. We hold that the district

court did not err in denying leave to amend.

      We turn next to appellants’ challenge to the district court’s dismissal of

their complaints against the majority of defendants on the basis of forum non

conveniens. “The decision to dismiss a case on forum non conveniens grounds lies

wholly within the broad discretion of the district court and may be overturned

only when we believe that discretion has been clearly abused.” Iragorri v. United

Technologies Corp., 274 F.3d 65, 72 (2d Cir. 2001) (en banc) (internal quotation

marks omitted). “A district court abuses its discretion in granting a forum non

conveniens dismissal when its decision (1) rests either on an error of law or on a



                                         17
clearly erroneous finding of fact, or (2) cannot be located within the range of

permissible decisions, or (3) fails to consider all the relevant factors or

unreasonably balances those factors.” Norex Petroleum Ltd. v. Access Indus., Inc.,

416 F.3d 146, 153 (2d Cir. 2005) (internal quotation marks omitted).

      We have adopted a three‐step process to “guide the exercise” of a district

court’s “broad discretion” in deciding to dismiss a case for forum non conveniens.

Norex, 416 F.3d at 153. “At step one, a court determines the degree of deference

properly accorded the plaintiff’s choice of forum. At step two, it considers

whether the alternative forum proposed by the defendants is adequate to

adjudicate the parties’ dispute. Finally, at step three, a court balances the private

and public interests implicated in the choice of forum.” Id. (citations omitted). In

this appeal, the parties do not dispute that the district court applied the correct

legal framework. Rather, appellants claim that the district court committed errors

of law and made erroneous factual findings in granting defendants’ motion to

dismiss. We disagree. 




                                          18
      “Any review of a forum non conveniens motion starts with ‘a strong

presumption in favor of the plaintiff’s choice of forum.’” Norex, 416 F.3d at 154

(quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 (1981)). However, “the

degree of deference given to a plaintiff’s forum choice varies with the

circumstances,” Iragorri, 274 F.3d at 71, with “the greatest deference . . . afforded

a plaintiff’s choice of its home forum,” and “less deference . . . afforded a foreign

plaintiff’s choice of a United States forum.” Norex, 416 F.3d at 154 (internal

quotation marks omitted). Thus, “the more it appears that the plaintiff’s choice of

a U.S. forum was motivated by forum‐shopping reasons . . . the less deference the

plaintiff’s choice commands and, consequently, the easier it becomes for the

defendant to succeed on a forum non conveniens motion by showing that

convenience would be better served by litigating in another country’s courts.”

Iragorri, 274 F.3d at 71–72. 

      Here, the district court granted appellants’ choice of the Southern District

of New York as a forum only “very limited deference” because, inter alia,

“Plaintiffs have not identified a single potential witness in New York or within

100 miles of this courthouse,” “the core operative facts of these cases involve the



                                          19
operations of foreign entities outside of the United States,” and “Plaintiffs, who

are themselves foreign, each purport to represent a class of foreign investors . . . ,

and appear to have little or no connection to the United States.” Based on these

facts, the district court found that the plaintiffs’ decision to file suit in the United

States “suggests forum shopping by foreign plaintiffs.”

      We find that the district court did not abuse its discretion in concluding

that the appellants’ choice of forum was entitled to little deference. Indeed,

appellants themselves acknowledged that their choice of forum was motivated at

least in part by a desire to take advantage of U.S. class action procedures and

rules governing attorney’s fees, which bespeak forum shopping rather than

genuine convenience for these foreign plaintiffs, the defendants, and witnesses.

See Iragorri, 274 F.3d at 72 (describing as forum shopping a plaintiff’s “attempts to

win a tactical advantage resulting from local laws that favor the plaintiff’s case”).

To the extent that the appellants, both of whom entered this case after it was

filed, claim that they filed the amended class action complaints in the Southern

District of New York merely pursuant to the district court’s order appointing

them as lead plaintiffs and not based on any forum‐shopping motivations, they



                                           20
misunderstand the import of the district court’s order; a district court’s

appointment of a lead plaintiff is not an endorsement of a plaintiff’s forum choice

so much as a consequence of that choice. Moreover, although appellants claim

that the fact that Madoff Securities’ scheme occurred primarily in New York

provides a “bona fide connection to the United States and to [their] forum of

choice,” id., the ties between the claims against these defendants and Madoff’s

conduct are too tenuous to require deference to the appellants’ choice of forum,

when the majority of the conduct likely to be at issue in these cases—the largely

foreign defendants’ breaches of duties to the foreign funds—occurred abroad.

Given these considerations, the district court committed no error in finding that

there was only a tenuous connection between the lawsuit or the appellants and

their chosen forum, and in suggesting that the decision to file here was

“motivated by forum‐shopping reasons” and therefore entitled to little deference.

Id.

      As to the second step, in order to “secure dismissal of an action on grounds

of forum non conveniens, a movant must demonstrate the availability of an

adequate alternative forum.” Norex, 416 F.3d at 157. “An alternative forum is



                                         21
adequate if the defendants are amenable to service of process there, and if it

permits litigation of the subject matter of the dispute.” Id. (internal quotation

marks omitted). However, “ ‘[t]he availability of an adequate alternative forum

does not depend on the existence of the identical cause of action in the other

forum,’ nor on identical remedies.” Id. at 158 (quoting PT United Can Co. v. Crown

Cork & Seal Co., 138 F.3d 65, 74 (2d Cir. 1998)) (alteration in original).

      The district court found that “Ireland and Luxembourg are unequivocally

adequate fora for these cases.” Importantly, the district court noted that “each

Defendant who has entered an appearance—except for JPM and BNY—consents

to jurisdiction in Ireland to determine the validity of Davis’s claims, and in

Luxembourg to determine the validity of Repex and Cabilly’s claims,” meeting

the first requirement for an adequate alternative forum. The district court also

found the second element met, as “both Ireland and Luxembourg permit

litigation of the subject matter of this dispute,” since “the courts of Ireland and

Luxembourg recognize claims in tort and contract similar to those asserted here,”

and “hundreds of similar cases brought by the Funds themselves and by the

Funds’ investors are already pending in the courts of those two countries.”



                                           22
      Appellants argue that the district court erred in finding the courts of

Ireland and Luxembourg to be adequate alternative fora because, they claim, the

forum non conveniens analysis assumes that these consolidated cases will be sent

to a single alternative forum, not the courts of two separate countries. However,

as the district court recognized, “the Thema, Herald, and Primeo actions

are—and have always been—three separate suits,” brought on behalf of “entirely

different classes of foreign investors” in different funds, so it is not necessary that

these three suits must continue to proceed together. While the district court had

determined that it would be more efficient to consolidate the cases for pretrial

matters so long as these cases proceeded in this forum, this logic does not

preclude the district court’s decision that the separate adjudication of these cases

in Ireland and Luxembourg, where other suits are already proceeding against

many of the same defendants, would be appropriate. 

      Appellant Davis also argues that Ireland is not an adequate alternative

forum because Ireland’s procedural law does not provide for class actions, and its

discovery procedures are more limited than those available in the United States.

However, it is well established that “the unavailability of beneficial litigation



                                          23
procedures similar to those available in the federal district courts does not render

an alternative forum inadequate.” Blanco v. Banco Industrial de Venezuela, S.A., 997

F.2d 974, 982 (2d Cir. 1993). Nor is an alternative forum generally “considered

‘inadequate’ merely because its courts afford different or less generous discovery

procedures than are available under American rules.” Mercier v. Sheraton Intʹl,

Inc., 981 F.2d 1345, 1352–53 (1st Cir. 1992). Thus, appellants’ challenges to Ireland

and Luxembourg as adequate alternative fora must be rejected.

      Finally, we turn to the third step of the forum non conveniens analysis and

examine the district’s court’s balancing of “the private and public interests

implicated in the choice of forum.” Norex, 416 F.3d at 153. Courts must consider

the following private factors in conducting this step of the analysis: “the relative

ease of access to sources of proof; availability of compulsory process for

attendance of unwilling, and the cost of obtaining attendance of willing,

witnesses; . . . and all other practical problems that make trial of a case easy,

expeditious and inexpensive.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947).

“In considering these factors, the court is necessarily engaged in a comparison

between the hardships defendant would suffer through the retention of



                                          24
jurisdiction and the hardships the plaintiff would suffer as the result of dismissal

and the obligation to bring suit in another country.” Irragori, 274 F.3d at 74.

      Here, the district court found that the private factors pointed toward

dismissal in favor of adjudication in Ireland and Luxembourg: “The vast majority

of documentary evidence relevant to Plaintiffs’ disputes with Defendants in these

consolidated cases—which revolve around the actions of the foreign Funds; their

foreign directors, managers, and owners; and their foreign administrators,

custodians, investment advisors, auditors, and attorneys—is to be found in

Ireland with respect to the Thema Complaint and in Luxembourg with respect to

the Herald and Primeo Complaints—if not elsewhere in Europe.” Moreover,

“[m]ost of the potential witnesses are also located abroad,” and “[m]any of the

potential witnesses are not subject to process from this Court, including Sonja

Kohn, who is the most prominently featured individual Defendant described in

the Complaints.” Finally, the district court noted that “[t]here may also be a

concern that Plaintiffs, if successful here, might obtain a class judgment that

could not readily be enforced abroad against the foreign Defendants.”




                                          25
      Additionally, courts consider the following public interest factors: “(1)

having local disputes settled locally; (2) avoiding problems of applying foreign

law; and (3) avoiding burdening jurors with cases that have no impact on their

community.” Capital Currency Exch., N.V. v. Nat’l Westminster Bank PLC, 155 F.3d

603, 609 (2d Cir. 1998). Here, the district court found that, “[w]hile this action is

peripherally related to New York through Madoff, his involvement alone does

not give New York a substantial interest in this litigation. . . . By contrast, Ireland

and Luxembourg, respectively, as evidenced in part by the related proceedings in

progress there, have an undeniably significant interest in policing conduct within

their borders by Defendants, which are mostly investment funds and financial

institutions organized and regulated under their laws.” Additionally, the court

noted that “the public interest factors often favor dismissal where there is . . .

parallel litigation arising out of the same or similar facts already pending in the

foreign jurisdiction.”

      Because it is clear that the district court “carefully considered the factors

set forth in Gilbert,” and because we agree with the district court’s analysis, “we

cannot say that it abused its discretion in dismissing [these actions] on the



                                          26
ground of forum non conveniens.” Allstate Life Ins. Co. v. Linter Grp. Ltd., 994 F.2d

996, 1001 (2d Cir. 1993). Although appellants contend that the district court erred

because the cost and inconvenience of having these actions proceed separately in

Ireland and Luxembourg weighs against dismissal, where related cases are

already pending in the courts of Ireland and Luxembourg the choice here is not

between one forum or two, but rather between two fora and three, which would

surely be more inconvenient to the defendants and witnesses. In light of this

consideration, and in light of the fact that the vast majority of witnesses and

documents are located in Europe and may not be subject to compulsory process

in New York, the district court correctly found that the private factors pointed

toward dismissal. See Capital Currency, 155 F.3d at 611 (affirming forum non

conveniens dismissal where “most of the witnesses in this case reside in England,

and the cost of transporting these witnesses to New York could be enormous[,

and] . . . most of the documentary evidence in the case was created, and is stored,

in England”). As to the public factors, the district court correctly found that,

unlike Ireland’s and Luxembourg’s regulatory interests in this suit, New York

and the United States have little interest in adjudicating a dispute involving



                                          27
foreign plaintiffs suing predominantly foreign defendants over conduct

occurring outside the U.S. related to a foreign investment fund, over which the

United States has no regulatory authority. 

      Because the district court properly analyzed each element of the forum non

conveniens test, we find that the district court properly granted the defendants’

motion for dismissal on the basis of forum non conveniens.

      We turn finally to the district court’s refusal to approve the settlement

between the Thema investor class and the HSBC defendants. Federal Rule of

Civil Procedure 23(e) requires approval by the district court of any settlement

dismissing any portion of the class’s claims. If such a settlement would bind

absent class members, the district court may approve the settlement only upon a

finding that the settlement “is fair, reasonable, and adequate.” Fed. R. Civ. P.

23(e)(2). We review a district court’s decision to deny “a proposed settlement of a

class action for abuse of discretion.” Joel A. v. Giuliani, 218 F.3d 132, 139 (2d Cir.

2000). In conducting such a review, “[t]he trial judge’s views are accorded ‘great

weight . . . because he is exposed to the litigants, and their strategies, positions




                                           28
and proofs.’” Id. (quoting City of Detroit v. Grinnell Corp., 495 F.2d 448, 454 (2d Cir.

1974)) (alteration in original).

      As discussed above, in April 2011, Davis, on behalf of the proposed class of

Thema shareholders, reached an agreement purporting to settle the class’s claims

against various HSBC entities in exchange for a $62.5 million cash payout, among

other terms and conditions. Of particular relevance, the final settlement

agreement was conditioned upon the parties’ seeking and receiving from the

Irish High Court recognition and enforcement of the U.S. class settlement, which

implied a proportional reduction in any damages award obtained by Thema in its

own suit against its custodian, HSBC Institutional Trust Services (Ireland) Ltd.,

based on the proportion of shareholders who did not opt out of the class

settlement. Further, the district court rejected the settlement because it included a

$10 million set‐aside to be used for related litigation in Ireland (a possible end‐

run around Ireland’s loser‐pays system), an unsupported € 30,000 service award

for the lead plaintiff, and a clause potentially assigning the rights of all class

members in future litigation to Davis. We hold that the district court did not

abuse its discretion in denying the original settlement. 



                                           29
      After the district court denied preliminary approval of the settlement in

September 2011, Davis and the HSBC defendants revised the settlement

agreement and, immediately before the district court issued its opinion on the

defendants’ motions to dismiss in November 2011, sought to make a renewed

motion for preliminary approval of the amended settlement. In its opinion

dismissing the action, the district court temporarily stayed the dismissal of

Davis’s claims against the HSBC defendants to allow the parties to comment on

whether the court should rule on the HSBC defendants’ motion to dismiss or

hold a preliminary settlement hearing.

      On December 8, 2011, the district court lifted the stay, refused to consider

the amended settlement agreement, and dismissed Davis’s claims against the

HSBC defendants. We see no abuse of discretion in this decision. As the district

court noted, approval of the amended settlement would be “irreconcilable with

the Court’s forum non conveniens decision,” as “[t]he proper forum for this case is

not the Southern District of New York but is Ireland, where dozens of related

cases are currently pending.” Accepting that determination and in light of the

fact that the district court had not yet certified a class, this case is readily



                                            30
distinguishable from other situations in which district courts were found to have

abused their discretion by ruling on a dispositive motion before addressing the

parties’ proposed settlement. Cf. In re Syncor ERISA Litig., 516 F.3d 1095, 1097 (9th

Cir. 2008) (finding, with a certified class in place, refusal to hold a preliminary

approval hearing before ruling on the defendants’ motion for summary judgment

to be an abuse of discretion). Similarly, as the district court also recognized, the

fact that the settlement was contingent upon the enforcement of the settlement in

Ireland “supports the Court’s conclusion that the entire case should be litigated

in the same forum—namely, the Irish High Court.” Thus, we find that the district

court correctly found that “it would be virtually impossible to conclude upon

these facts that a U.S. class action ‘is superior to other available methods for fairly

and efficiently adjudicating the controversy.’” For this reason and based on the

numerous other infirmities that could have precluded approval of the settlement

in any case (as recognized by the district court in its careful analysis of the

settlement’s terms), we find that the district court did not abuse its discretion in

rejecting the settlement and refusing to stay the dismissal of Davis’s claims

against the HSBC defendants.



                                          31
      We have considered the appellants’ remaining arguments and find them to

be without merit. For the reasons stated herein, the judgment of the district court

is AFFIRMED.

                                      FOR THE COURT:
                                      CATHERINE O’HAGAN WOLFE, CLERK. 




                                        32